UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7669


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RENE ELLIS, a/k/a Money, a/k/a Nut,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Cameron McGowan Currie, Senior
District Judge. (3:01-cr-01024-CMC-7; 3:14-cv-03607-CMC)


Submitted:   January 14, 2016             Decided:   January 20, 2016


Before AGEE, WYNN, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Rene Ellis, Appellant Pro Se.   Jimmie Ewing, Marshall Prince,
II, Assistant United States Attorneys, Nancy Chastain Wicker,
OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Rene     Ellis   seeks   to   appeal   the   district   court’s   order

dismissing his 28 U.S.C. § 2255 (2012) motion as successive.             We

dismiss the appeal for lack of jurisdiction because the notice

of appeal was not timely filed.

     When the United States or its officer or agency is a party,

the notice of appeal must be filed no more than 60 days after

the entry of the district court’s final judgment or order, Fed.

R. App. P. 4(a)(1)(B), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                 “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”     Bowles v. Russell, 551 U.S. 205, 214 (2007).

     The district court’s order was entered on the docket on

September 11, 2014.      The notice of appeal was filed on September

25, 2015. *     Because Ellis failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal

period, we dismiss the appeal.            We dispense with oral argument

because the facts and legal contentions are adequately presented




     *For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).



                                      2
in the materials before this court and argument would not aid

the decisional process.



                                                    DISMISSED




                              3